Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-10, 12-13, 16-17 are rejected under 35 U.S.C. 103 as obvious over Wasserfallen et al. (WO 2013/117611; US 2015/0079277 being utilized as the literal English translation; Wasserfallen2)

Re Claims 1-6, 16-17: Wasserfallen2 teaches the method as shown below:

    PNG
    media_image1.png
    414
    428
    media_image1.png
    Greyscale

The composition comprises a gelling agent selected from:

    PNG
    media_image2.png
    185
    288
    media_image2.png
    Greyscale


The composition applied multiple times can comprise multiple gelling agents. [0019] (“at least one…”). See also Example 7 disclosing two gelling agents selected from two different pectins. [0091]. See also Exs. 9-10, [0093-94]. The coating forms a film with a thickness of 5 to 100 microns by dipping from 0.05 to 20 minutes. [0063]. Multiple layers are disposed one above the other if desired. [0046]. 
Based on the disclosure of Wasserfallen2, Wasserfallen2 can apply multiple layers in Step V as necessary to achieve the desired thickness. 

Examiner takes official notice that it is well known in the art of coating via dipping to increase coating thickness by multiple dipping steps. For instance, see typical candle making processes. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Wasserfallen2 and apply further multiple layers, including at least two, via dipping to achieve the appropriate thickness of the layer. 
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

multiple steps. Wasserfallen2 at [0013, 0046]. In addition, Wasserfallen2 forms the layers with the same thickness as disclosed in the instant spec. Instant spec. at [0051]; Wasserfallen2 at [0063]. The use of the same thicknesses and multiple coating method does not appear to show any new or unexpected results.  

  If the same composition is used for the first aqueous organic composition and the at least two additional aqueous organic composition are the same composition, the following structure would be obtained: The first layer applied comprises pectin one (“first gelling agent”) and pectin two. The second and further multiple layers applied comprise both pectin one and pectin two. Pectin two is different from the “first gelling agent.”
Alternatively, Wasserfallen2 discloses the dispersion/suspension as shown above. Wasserfallen2 discloses that the composition comprises particles selected from polyacrylates, polyurethanes, polyepoxides, and hybrids. [0024, 28]. Wasserfallen2 creates the hybrid dispersions by “simply mixing the different dispersion (blends or formulations).”  
If the same composition is used for the first aqueous organic composition and the at least two additional aqueous organic composition are the same composition, the following structure would be obtained: The first layer applied comprises stabilized binder one (“first stabilizing binder”) and stabilized binder two. The second and further multiple layers applied comprise both stabilizing binder one and stabilizing binder two. The stabilizing binder two is different from the “first stabilizing binder.”

The examiner notes that the aqueous composition has a similar composition as claimed by applicant, which would result in the claimed property (density and viscosity). The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed 

Re Claim 7:

    PNG
    media_image3.png
    94
    336
    media_image3.png
    Greyscale


Re Claim 8: The polysaccharide has a molecular weight of 500 to 1,000,000 g/mol. [0056].
Re Claim 9: 

    PNG
    media_image4.png
    93
    345
    media_image4.png
    Greyscale


Re Claim 10: 
 
    PNG
    media_image5.png
    372
    418
    media_image5.png
    Greyscale




    PNG
    media_image6.png
    171
    340
    media_image6.png
    Greyscale


Re Claim 13: 

    PNG
    media_image7.png
    49
    360
    media_image7.png
    Greyscale

	

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wasserfallen et al. (Wasserfallen2) in view of Brouwer et al. (US 2009/0288738; Brouwer)
Wasserfallen2 teaches the method as shown above.  Wasserfallen2 teaches that the substrate can be subjected to a phosphate pretreatment step. [0031].  Wasserfallen2 discloses the use of complexing agents for metal cations, [0049], and titanium and zirconium metal salts. [0020]. Wasserfallen2 does not explicitly disclose utilizing a complex titanium and/or zirconium fluoride.
However, Brouwer teaches phosphating of metals is known in the art to treat corrosion. Brouwer teaches that it is known in the art to utilize aqueous solutions that comprise complex zirconium fluorides in the post treatment solutions. [0003]. The post treatment solution improves the corrosion protection produced by the phosphate layer. 
The determination of optimum or workable ranges of the complex zirconium fluoride to achieve improved corrosion protection would have been characterized by routine experimentation. See MPEP 2144.05 IIB

	It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Wasserfallen2 and utilize a complex zirconium fluoride (including optimizing the concentration of the complex) in the aqueous composition as disclosed by Brouwer. Brouwer discloses that the use of the complex after the phosphating pretreatment improves the corrosion protection of the phosphate layer, which would be advantageous for Wasserfallen2.


Claim(s) 20 is rejected under 35 U.S.C. 103 as obvious over Wasserfallen et al. (Wasserfallen2), in view of Dutt et al. (US 2010/0272986; Dutt).
Wasserfallen2 discloses the method to form a coating as shown above.  Wasserfallen2 applies the coatings to metallic substrates such as sheet metal, profiles, times and panels for use in vehicles (automobiles). [0073]. Wasserfallen’s purpose is to deposit paint compositions, [0007], including pigmented compositions. [0041].
	Dutt in the same field of automobiles, [0002], including steel panel substrates, [0003], discloses applying paint layers onto the substrates including multiple basecoat paint layers. [0004]. Dutt applies multiple basecoats having the same or different compositions. Id. The pigments of each layer can change such that one layer utilizes flake pigments and the other does not. [0011-12]. The concentration of pigment in each layer can be different. [0029]. Dutt does this to obtain particular optical effects. Id.
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Wasserfallen2 and adjust the pigment concentration of each layer. Dutt discloses this allows obtaining advantageous optical effects in the field of automobiles.


Official Notice
Examiner took official notice that it is art recognized to apply the same composition multiple times to achieve the desired thickness of the coated layer formed. Applicant did not traverse the examiner’s assertion of official notice. Therefore, the well-known art statement is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice. See MPEP 2144.03

Response to Arguments
Applicant's arguments filed November 5, 2021 have been fully considered but they are not persuasive.
Applicant argues that the  limitation, "wherein at least one of the at least two additional aqueous organic compositions comprises a stabilized binder that is different from the first stabilized binder or a gelling agent that is different from the first gelling agent" requires different aqueous compositions. p.9. 
The broadest reasonable interpretation does not mean the broadest possible interpretation. Rather, the meaning given to a claim term must be consistent with the ordinary and customary meaning of the term (unless the term has been given a special definition in the specification), and must be consistent with the use of the claim term in the specification and drawings. See MPEP 2111. 
Examiner has given the ordinary meaning to the compositions applied.  The claim requires a stabilized binder and/or gelling agent that is different from the first stabilized binder and/or first gelling agent. As explained previously, once a first stabilized binder is defined, any other stabilized binder present in the same composition—but different layer—is “different that the first stabilized binder.” (due to its different chemical composition). Similarly, once a first gelling agent is defined, any other gelling agent present in the same composition—but in a different layer—is “different from the first gelling 
The plain meaning of the terms has been given, and consistent with the claim terms in the specification. Therefore, the argument is not persuasive.

Applicant argues that the claim requires a different aqueous organic composition from the first aqueous organic composition to be used as at least one of the at least two additional compositions. p.10.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  See argument above. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824. The examiner can normally be reached M-Th: 9-4, F: 9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712